Citation Nr: 1030267	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-24 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
(RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for cold injury residuals 
of the forehead.

2.  Entitlement to service connection for cold injury residuals 
of both cheeks.

3.  Entitlement to service connection for cold injury residuals 
of the ears.

4.  Entitlement to service connection for cold injury residuals 
of the nose.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1970 to July 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the RO in 
Wichita, Kansas, which, in relevant part, denied service 
connection for tinnitus and cold injury residuals of the hands, 
feet, forehead, cheeks, ears and nose.

The appellant testified before the undersigned at a February 2008 
hearing at the RO. A transcript has been associated with the 
file.  The Board remanded this case in December 2008.  It returns 
now for appellate consideration.

While on remand, service connection for cold injury residuals of 
the hands and legs were granted in a January 2010 rating 
decision.  These issues had been before the Board and were 
included in the December 2008 remand.  The appellant has not 
disagreed with this rating decision.  These issues are no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

The issue of service connection for tinnitus is addressed 
in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant has no cold injury residuals of the forehead.

2.  The appellant has cold injury residuals of the cheeks, nose 
and ears due to cold exposure during service.  

CONCLUSIONS OF LAW

1.  Cold injury residuals of the forehead were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  Cold injury residuals of the cheeks, nose and ears were 
incurred in by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for cold injury 
residuals.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

As to the claims of service connection for cold injury residuals 
of the cheeks, nose and ears, those claims have been granted, as 
discussed below.  As such, the Board finds that any error related 
to the VCAA on those claims is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter 
dated in October 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The letter did not provide notice of the 
fourth and fifth elements of Dingess.  Since the Board has 
concluded that the preponderance of the evidence is against the 
claim for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot, and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a cold injury protocol medical 
examination in February 2009 to obtain an opinion as to whether 
he had cold injury residuals as the result of service.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  No cold  residuals of the forehead were 
found.  This opinion was rendered by a medical professional 
following a thorough examination and interview of the appellant 
and review of the claims file.  The examiner laid a factual 
foundation and reasoned basis for the conclusions that were 
reached.  Therefore, the Board finds that the examination is 
adequate.  See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The appellant contends that he has cold injury residuals as a 
result of marching through a snow storm during basic training in 
November 1970.  For the reasons that follow, the Board concludes 
that service connection is warranted for cold injury residuals of 
the cheeks, ears and nose.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The appellant contends that he had cold injury during active duty 
while stationed in the Great Lakes region.  The appellant has 
testified that he was required to stand in formation on the 
parade grounds during a snowstorm while wearing a wet uniform.  
He contends that he has had problems with his forehead, cheeks, 
nose and ears since that time.  

VA has determined that continuity of symptomatology is not 
required to establish service connection for cold injury 
residuals.  See VBA Training Letter (TL) 00-07 (July 17, 2000).  
According to the training letter, typically, there are symptoms 
for several days to two weeks after the cold injury, followed by 
a long latent period, after which, years later, late or delayed 
signs and symptoms may appear.  Id.  VBA training letters have 
also provided specific symptoms or conditions which are late 
effects of cold injuries.  See TL 02-01 (March 29, 2002) and TL 
00-07 (July 17, 2000); see also 38 C.F.R. § 4.112, Code 7122 
(2009).  These include amputations or other tissue loss, cold 
sensitization, Reynaud's phenomenon, hyperhidrosis and/or 
excessive sweating, sensory neuropathy and/or disturbances of 
sensation, chronic pain resembling causalgia and/or reflex 
sympathetic dystrophy, weakness and/or reduced strength, sleep 
disturbances, recurrent fungal infections, breakdown of scars, 
disturbances of nail growth, skin cancer in chronic ulcers or 
scars, arthritis and/or joint stiffness and/or loss of range of 
motion in the affected limbs, decreased mobility, swelling, pain 
and/or paresthesia and/or numbness, changes in skin color, skin 
thickness, intermittent blisters, scaling of skin to the knee.

A February 2004 treatment note contains a description of the 
appellant's claimed cold injury residuals.  The appellant had 
chronic erythematous flaking of his cheeks, in dime sized 
patches, when exposed to cold.  The appellant reported flushing 
and dysethesia of each ear when exposed to cold.  The appellant 
also noticed cracking of the phrenulum (below nose and above lip) 
when exposed to cold.  Other complications of the hands and legs 
were noted as well.

The appellant testified as to similar complaints regarding the 
cheeks, ears and nose before the undersigned in February 2008.   

The appellant was seen for a February 2009 cold injury protocol 
VA examination.  The appellant had no active residuals of the 
cheeks, ears or nose at that time.  

The appellant submitted letters that he sent to his family during 
basic training indicating how cold the weather had been.  The RO 
has accepted these as adequate proof of the conditions of 
service.  The Board agrees.  

The February 2004 note describing the appellant's cheeks, ears 
and nose cold injury residuals indicates that the problems had 
been present since 1970, during service.  A February 2008 letter 
in support of the appellant's claims indicates that the doctor 
continued to think that was the case.  The February 2009 VA 
examination report indicates that the appellant's hands and leg 
cold injury residuals were the result of service, which were the 
only such residuals found on the examination.  

The Board is aware that no such residuals were found on 
examination in February 2009, but they were found in February 
2004.  Resolving reasonable doubt in favor of the appellant, the 
Board finds that the appellant has cold injury residuals of the 
nose, both cheeks and ears due to inservice cold exposure.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).The competent lay and medical evidence relate these 
problems to inservice cold exposure, supported by the appellant's 
contemporaneous statements regarding the conditions of his 
service.  Service connection is warranted for those cold injuries 
of the cheeks, nose and ears.  See Hickson.

The February 2004, February 2008, and February 2009 medical 
reports make no reference to forehead manifestations of a cold 
injury.  The appellant's testimony before the undersigned did not 
describe any such residuals.  There is no evidence describing the 
manifestations of such a disability in any of the appellant's 
statements in connection with this claim.  The Board finds that 
the appellant has no cold injury residuals of the forehead.  
Service connection is not warranted without a current disability.  
See Hickson.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's forehead cold injury residuals claim.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for cold injury residuals of 
the forehead is denied.

Entitlement to service connection for cold injury residuals of 
both cheeks is granted.

Entitlement to service connection for cold injury residuals of 
the ears is granted.

Entitlement to service connection for cold injury residuals of 
the nose is granted.


REMAND

The Board must remand the appellant's tinnitus claim again.  The 
Board remanded this issue in December 2008 for a VA examination 
and opinion.  A February 2009 VA audiology examination was 
conducted for the tinnitus claim.  The examiner interviewed and 
evaluated the appellant, conducted a claims file review and 
concluded that, because there was no evidence of tinnitus in the 
appellant's service treatment records, she could not render an 
opinion without resort to speculation.  

The inability to opine on questions of diagnosis and etiology is 
not the first impression of an uninformed examiner, but rather an 
assessment arrived at after all due diligence in seeking relevant 
medical information that may have bearing on the requested 
opinion.  Jones v. Shinseki, 23 Vet.App. 382, 389 (2010).  An 
examiner's conclusion that a diagnosis or etiology opinion is not 
possible without resort to speculation is a medical conclusion 
just as much as a firm diagnosis or a conclusive opinion.  Id., 
at 390.  Any medical opinion, including one that states no 
conclusion can be reached without resorting to speculation, is 
"based on sufficient facts or data."  The examiner's statements 
should be clear that the examiner has indeed considered "all 
procurable and assembled data," by obtaining all tests and 
records that might reasonably illuminate the medical analysis.  
Id.  The examiner may also have an obligation to conduct research 
in the medical literature depending on the evidence in the record 
at the time of examination.  Id.  The examiner should clearly 
identify precisely what facts cannot be determined.  Id.  The 
examiner's remarks should be clear whether current medical 
knowledge cannot determined that a specific in-service injury or 
disease can possibly cause the claimed condition, or that the 
actual cause cannot be selected from multiple potential causes.  
Id.

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
The examiner asserted that speculation was required because the 
service treatment records did not reflect tinnitus during 
service.  The examiner did not indicate that the appellant's 
account of his own history was otherwise in conflict with the 
service treatment records, whether the course of his reported 
tinnitus was atypical of medically expected progress, or some 
other reason.  The February 2009 opinion is inadequate.  See 
Jones.  The Board concludes that remand for an adequate opinion 
is necessary.  See Stegall.  As the appellant has already 
presented his contentions before in testimony before the Board 
and in an interview at the February 2009 VA examination, the 
Board finds that further physical examination is not necessary.  
Instead, the Board remands solely for a VA medical opinion.  


Accordingly, the case is REMANDED for the following action:

1.  Send the appellant's claims file for a VA 
medical opinion as to whether the appellant's 
tinnitus is as likely as not etiologically 
related to the inservice noise exposure in 
radio operation training.  The entire claims 
folder and a copy of this REMAND must be made 
available to the physician.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion provided.  
Should the examiner determine that an opinion 
would require resort to speculation, the 
examiner should explain why speculation is 
required, i.e., if insufficient facts have 
been gathered.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


